Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	Claims  1-18 are allowed because the prior art of record fails to disclose that:
-when an angle defined by the reference line and the imaginary line of the first series resonator is represented by a first slant angle, an angle defined by the reference line and the imaginary line of a first parallel resonator that is closest to the common terminal among the one or more parallel resonators is represented by a second slant angle, and an angle defined by the reference line and the imaginary line of the rest of the plurality of acoustic wave resonators is represented by a third slant angle, at least one of the first slant angle and the second slant angle is larger than the third slant angle as combined in claim 1.
-when an angle defined by the reference line and the imaginary line of the first parallel resonator is represented by a first slant angle, an angle defined by the reference line and the imaginary line of the first series resonator is represented by a second slant angle, and an angle defined by the reference line and the imaginary line of the rest of the plurality of acoustic wave resonators is represented by a third slant angle, at least one of the first slant angle and the second slant angle is larger than the third slant angle as combined in claim 4.	
CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  




/DINH T LE/            Primary Examiner, Art Unit 2842